Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered June 26, 2007, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fifth degree.
Waiving indictment and his right to appeal, defendant pleaded guilty to a superior court information charging him with attempted criminal possession of a controlled substance in the fifth degree. County Court thereafter sentenced defendant, in accordance with the plea agreement, to IV2 years in prison with participation in a shock incarceration program, to be followed by one year of postrelease supervision. Defendant appeals, and we now affirm. Defendant’s sole argument that County Court erred in denying him youthful offender treatment is precluded by his valid appeal waiver (People v Ibralic, 54 AD3d 1073 [2008]; People v Baldwin, 36 AD3d 1024, 1025 [2007]).
Cardona, RJ., Mercure, Spain, Lahtinen and Malone Jr., JJ., concur. Ordered that the judgment is affirmed.